Case 18-19505        Doc 38     Filed 03/11/19     Entered 03/11/19 15:56:30          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 19505
         Latacia Whitten

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/12/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 12/10/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-19505              Doc 38             Filed 03/11/19    Entered 03/11/19 15:56:30                Desc         Page 2
                                                               of 4



 Receipts:

           Total paid by or on behalf of the debtor                         $1,960.00
           Less amount refunded to debtor                                     $400.00

 NET RECEIPTS:                                                                                                 $1,560.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                             $1,092.52
     Court Costs                                                                           $0.00
     Trustee Expenses & Compensation                                                      $78.48
     Other                                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $1,171.00

 Attorney fees paid and disclosed by debtor:                              $350.00


 Scheduled Creditors:
 Creditor                                                   Claim         Claim            Claim       Principal      Int.
 Name                                             Class   Scheduled      Asserted         Allowed        Paid         Paid
 Aarons Inc                                   Unsecured         775.00           NA              NA            0.00       0.00
 ATG Credit LLC                               Unsecured         861.00           NA              NA            0.00       0.00
 Bank of America                              Unsecured      1,750.00            NA              NA            0.00       0.00
 Bogs Management Inc                          Unsecured      3,000.00            NA              NA            0.00       0.00
 C.B. Accounts, Inc                           Unsecured         150.00           NA              NA            0.00       0.00
 Caine & Weiner                               Unsecured      1,100.00            NA              NA            0.00       0.00
 Check N Go - Calumet City                    Unsecured         300.00           NA              NA            0.00       0.00
 City Of Calumet City                         Unsecured         500.00           NA              NA            0.00       0.00
 City of Chicago - Parking and red Light Ti   Unsecured      1,420.00            NA              NA            0.00       0.00
 City of Country Club Hills                   Unsecured         200.00           NA              NA            0.00       0.00
 Cmre. 877-572-7555                           Unsecured         315.00           NA              NA            0.00       0.00
 Comcast                                      Unsecured      1,200.00            NA              NA            0.00       0.00
 Comcast (Xfinity)                            Unsecured         500.21           NA              NA            0.00       0.00
 Commonwealth Edison                          Unsecured      1,800.00            NA              NA            0.00       0.00
 Consultants in Pathology                     Unsecured          80.00           NA              NA            0.00       0.00
 Cook County Department of Revenue            Unsecured         150.00           NA              NA            0.00       0.00
 Fast Cash                                    Unsecured         300.00           NA              NA            0.00       0.00
 FEDERAL LOAN SERVICE                         Unsecured     20,997.00            NA              NA            0.00       0.00
 FIRST PREMIER BANK                           Unsecured         433.00           NA              NA            0.00       0.00
 Gmac                                         Unsecured      7,500.00            NA              NA            0.00       0.00
 Greentree & Associates                       Unsecured         525.00           NA              NA            0.00       0.00
 Highland Loan LLC                            Unsecured         500.00           NA              NA            0.00       0.00
 ICS, Inc                                     Unsecured          84.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414                Priority            0.00         78.89           78.89           0.00       0.00
 Illinois Dept of Revenue 0414                Unsecured           0.00        135.92          135.92           0.00       0.00
 Intercoastal Financial LLC                   Unsecured         480.00           NA              NA            0.00       0.00
 Internal Revenue Service                     Priority          604.68           NA              NA            0.00       0.00
 Lending Booth                                Unsecured         700.00           NA              NA            0.00       0.00
 Meade & Associates                           Unsecured         195.00           NA              NA            0.00       0.00
 MIDLAND FUNDING                              Unsecured         270.00           NA              NA            0.00       0.00
 MIDSTATE COLLECTION SO                       Unsecured      1,141.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-19505               Doc 38             Filed 03/11/19    Entered 03/11/19 15:56:30               Desc       Page 3
                                                                of 4



 Scheduled Creditors:
 Creditor                                                    Claim         Claim        Claim        Principal       Int.
 Name                                              Class   Scheduled      Asserted     Allowed         Paid          Paid
 National QuickCash                            Unsecured         800.00           NA           NA            0.00        0.00
 Nicor Gas                                     Unsecured         700.00           NA           NA            0.00        0.00
 Oaklawn Radiology Imaging Consultants         Unsecured         233.00           NA           NA            0.00        0.00
 Olympia Village Apartments                    Unsecured      2,200.00            NA           NA            0.00        0.00
 Professional Collection Agencies Internatio   Unsecured         600.00           NA           NA            0.00        0.00
 Quantum3 Group                                Secured       23,094.00     24,183.41     24,183.41        389.00         0.00
 radiology Imaging Consultants, SC             Unsecured         775.00           NA           NA            0.00        0.00
 Sprint                                        Unsecured         425.00           NA           NA            0.00        0.00
 St James Hospital                             Unsecured         850.00           NA           NA            0.00        0.00
 TCF Bank                                      Unsecured      1,500.00            NA           NA            0.00        0.00
 Village of Hazel Crest                        Unsecured         450.00           NA           NA            0.00        0.00
 Village of Olympia Fields c/o Municipal C     Unsecured         100.00           NA           NA            0.00        0.00
 Village of Park Forest                        Unsecured      1,350.00            NA           NA            0.00        0.00
 Well Group Health Partners                    Unsecured         250.00           NA           NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                            Claim          Principal                Interest
                                                                          Allowed              Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                                    $0.00               $0.00                 $0.00
       Mortgage Arrearage                                                  $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                                        $24,183.41             $389.00                 $0.00
       All Other Secured                                                   $0.00               $0.00                 $0.00
 TOTAL SECURED:                                                       $24,183.41             $389.00                 $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                          $0.00                $0.00               $0.00
        Domestic Support Ongoing                                            $0.00                $0.00               $0.00
        All Other Priority                                                 $78.89                $0.00               $0.00
 TOTAL PRIORITY:                                                           $78.89                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                              $135.92                $0.00               $0.00


 Disbursements:

           Expenses of Administration                                        $1,171.00
           Disbursements to Creditors                                          $389.00

 TOTAL DISBURSEMENTS :                                                                                       $1,560.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-19505        Doc 38      Filed 03/11/19     Entered 03/11/19 15:56:30            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
